Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 10 and 20 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-2, 14 and 27 of US Patent No 11,166,781. Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims have the same scope of US Patent.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Table 1 illustrates the conflicting claims.
Present Application 17/496,191
1
10
20
US Patent No 11,166,781
1, 2
14, 2
27, 2


Table 2 provides a comparative mapping of the limitations of independent claims 1 of the present application when compared against the limitations of claims 1-2 of Patent Application No 11,166,781. 

Present Application 17/496,191
US Patent No 11,166,781
1. A system comprising:
a tracker being rigidly affixed to a surgical object;

a camera having a field of view and being configured to sense positions of the tracker in the field of view; and
one or more controllers coupled to the camera and being configured to:


provide a zone positioned within the field of view at a location that is static relative
to the field of view such that the zone is located independent of the sensed positions of the tracker, the zone defining a range of acceptable positions for the  tracker relative to a position of the camera;














acquire positions of the tracker as the surgical object is moved throughout a range of motion; and

enable evaluation of the positions of the tracker throughout the range of motion
relative to the zone to aid in positioning of one or more of: the camera, the tracker, or the surgical object.
1. A system comprising:
a display device; 


a camera having a three-dimensional field of view and being configured to sense a position of a first surgical tracker and a position of a second surgical tracker in the field of view; and a controller coupled to the camera and configured to:

define a first zone within the field of view, the first zone being positioned at a first location that is static relative to the field of view such that the first zone is located independent of the sensed position of the first surgical tracker, and the first zone defining a range of acceptable positions for the first surgical tracker relative to a position of the camera;

define a second zone within the field of view, the second zone being positioned at a second location that is different from the first location, the second location is static relative to the field of view such that
the second zone is located independent of the sensed position of the second surgical tracker, and the second zone defining a range of acceptable positions for the second surgical tracker relative to the position of the camera;

receive the position of the first surgical tracker and the position of the second surgical tracker; and

execute a graphical user interface configured to aid in positioning of the camera to a location in an operating
room relative to the first and second surgical trackers and the graphical user interface being configured to display simultaneously, on the display device, image representations of:

the field of view;
the first zone within the field of view at the first location;
the second zone within the field of view at the second location;
the position of the first surgical tracker relative to the first zone; and
the position of the second surgical tracker relative to the second zone.

2. The system of claim 1, wherein the first and second surgical trackers are each coupled to an anatomical part or
a surgical instrument, and the controller is configured to receive the position of the first surgical tracker and the position of the second surgical tracker from the camera.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moctezuma de la Barrera et al. (US 2016/0242858, hereinafter Barrera) in view of Lee et al (KR 20170056115 A).
As to Claim 1, Barrera teaches a system comprising:
a tracker being rigidly affixed to a surgical object (Barrera discloses “In the illustrated embodiment, one tracker 44 is firmly affixed to the femur F of the patient and another tracker 46 is firmly affixed to the tibia T of the patient” in [0033]);
a camera having a field of view and being configured to sense positions of the tracker in the field of view (Barrera discloses “the localizer 34 is an optical localizer and includes a camera unit 36” in [0028]; “The method includes detecting the tracking device within a field-of-view of the localizer. A virtual line-of-sight boundary is generated based on a line-of-sight relationship between the tracking device and the localizer” in [0009]; “The field-of-view is defined by the spatial relationship of the optical sensors 40 and the range of the optical sensors 40 for receiving light from the LEDs 50 of the trackers 44, 46, 48” in [0074]);
acquire positions of the tracker as the surgical object is moved throughout a range of motion (Barrera discloses “The camera unit 36 receives optical signals from the LEDs 50 of the trackers 44, 46, 48 and outputs to the processor 52 signals relating to the position of the LEDs 50 of the trackers 44, 46, 48 relative to the localizer 34” in [0042]; receiving signals to determine the pose of tracker and the surgical tool in [0054]).
Barrera doesn’t teach a zone static relative to the field of view. The combination of Lee further teaches following limitations:
one or more controllers coupled to the camera and being configured to (Barrera, [0030, 0054]): 
provide a zone positioned within the field of view at a location that is static relative to the field of view such that the zone is located independent of the sensed positions of the tracker, the zone defining a range of acceptable positions for the tracker relative to a position of the camera (Barrera discloses “Referring to FIG. 7, a virtual boundary generator 104 (see FIG. 2) generates a virtual line-of-sight boundary 106, 108, 110 based on the line-of-sight relationship between each of the tracking devices 44, 46, 48 and the localizer 34. Lee further discloses “The effective area setting unit 30 sets the tracking effective area of the infrared stereo camera 10 and the tracking effective area 7 is set in the sensing area 5 of the infrared stereo camera 10… The marker position determination unit 40 determines whether or not the position of the marker detected by the infrared stereo camera 10 is included in the tracking effective region 7… As shown in FIG. 3, when the marker M is out of the tracking effective area 7 even though it is located in the sensing area 5 of the infrared stereo camera 10, the position of the marker or the infrared stereo camera Provide guide information for” at p. 3; see Fig 3-4 below:

    PNG
    media_image1.png
    621
    423
    media_image1.png
    Greyscale
); 
enable evaluation of the positions of the tracker throughout the range of motion relative to the zone to aid in positioning of one or more of: the camera, the tracker, or the surgical object (Lee discloses “The present invention relates to a technique for guiding the position of a tracker and a marker in an orthopedic surgical robot system, and more particularly, to check whether markers are positioned in an effective area capable of tracking the position of the marker, To a tracker and marker position guide device capable of moving a position of a tracker or a marker to an optimal position when there is a danger of moving out of the area or out of a tracking effective area.” under “Technical-Field” at p. 1, see also Fig 4-6.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Barrera with the teaching of Lee so as to provide the position adjustment value of the marker or the camera when the position of the marker is out of the tracking effective area so that the position of the marker can be stably tracked during the orthopedic surgery (Lee, p. 5).

As to Claim 2, Barrera in view of Lee teaches The system of claim 1, wherein the zone is predefined based on one or both of:
a pre-operative surgical plan including data related to planned positioning of the camera and the surgical object; and a computer simulation including data related to the camera and the surgical object (Lee discloses “In addition, the marker position determination unit 40 according to the present invention calculates a predicted motion region 9 during each operation of the marker” in Abstract;  “The tracking effective area 7 may be variable depending on a surgical site, an operation type, and a surgical field environment…. In addition, the marker position determination unit 40 according to the present invention calculates a predicted motion region 9 during each operation of the marker” at p. 3, see also Fig 2-3.)

As to Claim 3, Barrera in view of Lee teaches The system of claim 1, wherein the zone is defined in response to the one or more controllers performing an initial evaluation of the acquired positions of the tracker (Lee discloses “In addition, the marker position determination unit 40 according to the present invention calculates a predicted motion region 9 during each operation of the marker, and when the motion region 9 leaves the sensing region 5, Is not located in the tracking effective area (7)” at p. 3, see also Fig 2-3.)

As to Claim 4, Barrera in view of Lee teaches The system of claim 1, wherein the surgical object is an anatomical part, and further comprising the one or more controllers being configured to acquire positions of the tracker as the anatomical part is manually moved throughout the range of motion by user (Barrera discloses “the trackers 44, 46 could be mounted to other tissue types or parts of the anatomy” in [0033]; “The navigation system 20 is set up to track movement of various objects in the operating room. Such objects include, for example, a surgical tool 22, a femur F of a patient, and a tibia T of the patient” in [0026]; manual mode in [0090,0092].)

As to Claim 5, Barrera in view of Lee teaches The system of claim 1, wherein the surgical object is a robotic manipulator, and further comprising the one or more controllers generating an instruction to cause the robotic manipulator to move throughout the range of motion (Barrera discloses “The navigation system 20 is set up to track movement of various objects in the operating room. Such objects include, for example, a surgical tool 22” in [0026]; “In some embodiments, the navigation processor 52 forwards these data to a manipulator controller 54. The manipulator controller 54 can then use the data to control the manipulator 56” in [0043]; “In one embodiment, the manipulator 56 is controlled to stay within a preoperatively defined virtual boundary set by the surgeon” in [0044].)

As to Claim 6, Barrera in view of Lee teaches The system of claim 1, further comprising: a display device; and the one or more controllers being configured to execute a graphical user interface being configured to display simultaneously, on the display device (Barrera, Fig 1), graphical representations of:
the field of view, the zone positioned within the field of view, and the positions of the tracker relative to the zone as the surgical object is moved throughout the range of motion (Barrera discloses “Referring to FIG. 7, a virtual boundary generator 104 (see FIG. 2) generates a virtual line-of-sight boundary 106, 108, 110 based on the line-of-sight relationship between each of the tracking devices 44, 46, 48 and the localizer 34” in [0075]. Lee, Fig 2-6.)

As to Claim 7, Barrera in view of Lee teaches The system of claim 6, wherein to enable evaluation, the one or more controllers further provide the graphical user interface to enable a user to visually evaluate, on the display device, the graphical representations of the positions of the tracker relative to the zone as the surgical object is moved throughout the range of motion (Lee, Fig 2-6.)

As to Claim 8, Barrera in view of Lee teaches The system of claim 1, wherein to enable evaluation, the one or more controllers are further configured to automatically evaluate the positions of the tracker throughout the range of motion relative to the zone; and wherein in response automatic evaluation of the positions, the one or more controllers are configured to generate a feedback regarding positioning of one or more of: the camera, the tracker, or the surgical object (Lee discloses “The marker position determination unit 40 determines whether or not the position of the marker detected by the infrared stereo camera 10 is included in the tracking effective region 7… As shown in FIG. 3, when the marker M is out of the tracking effective area 7 even though it is located in the sensing area 5 of the infrared stereo camera 10, the position of the marker or the infrared stereo camera Provide guide information for…The first marker M1 and the second marker M are included in the tracking effective area 7, In the case of the marker M3, since it is located in the sensing area 5 but is not included in the tracking effective area 7, guide information for adjusting the position of the third marker M3 or the infrared stereo camera 10 Is required.” at p. 3.)

As to Claim 9, Barrera in view of Lee teaches The system of claim 8, wherein the one or more controllers generate the feedback by further being configured to generate:
a first feedback in response to determining from the automatic evaluation that the positions of the tracker throughout the range of motion relative to the zone are not acceptable, the first feedback including a suggestion to reposition one or more of: the camera, the tracker, or the surgical object; and a second feedback in response to determining from the automatic evaluation that the positions of the tracker throughout the range of motion relative to the zone are acceptable, the second feedback including a confirmation regarding acceptable positioning one or more of: the camera, the tracker, or the surgical object (Lee discloses “Next, using the marker position determination unit 40, it is determined whether or not the positions of the markers M1 to M3 sensed in step S20 are included in the tracking effective area (S50) If the position of the markers M1 to M3 detected in step S50 is not included in the tracking effective area, a step S70 of generating a position adjustment signal of the infrared stereo camera using the position adjustment unit 50 is performed do” at p. 4; “If it is determined in step S60 that the motion area of all of the markers M1 to M3 is included in the detection area, step S70 of displaying the detection status of the markers on the display unit 60 is performed.” at p. 5.)

Claim 10 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.
Claim 11 is rejected based upon similar rationale as Claim 2.
Claim 12 is rejected based upon similar rationale as Claim 3.
Claim 13 is rejected based upon similar rationale as Claim 4.

Claim 14 is rejected based upon similar rationale as Claim 5.
Claim 15 is rejected based upon similar rationale as Claim 6.
Claim 16 is rejected based upon similar rationale as Claim 7.
Claim 17 is rejected based upon similar rationale as Claim 8.
Claim 18 is rejected based upon similar rationale as Claim 9.

Claim 20 recites similar limitations as claim 1 but in a computer readable medium form. Therefore, the same rationale used for claim 1 is applied.
Claim 21 is rejected based upon similar rationale as Claim 6.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moctezuma de la Barrera in view of Lee and Tabandeh et al. (US 2017/0245946).
As to Claim 19, Barrera in view of Lee teaches The method of claim 10. The combination of Tabandeh further teaches wherein the system further comprises a laser range finder and further comprising the controller receiving the position of the surgical object from the laser range finder (Barrera discloses “the range of the optical sensors 40 for receiving light from the LEDs 50 of the trackers 44, 46, 48” in [0074]; see also [0026, 0037]. Tabandeh further discloses “The distance measurement sensor may illustratively be a laser range finder, an acoustic sensor, proximity sensor, laser scanner, and the like” in [0101].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Barrera and Lee with the teaching of Tabandeh so as to perform a distance measurement by a laser range finder (Tabandeh, [0101]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612